Citation Nr: 1417819	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1951 to January 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the claims on appeal in a July 2013 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court remanded this matter pursuant to a Joint Motion filed by the parties to this matter.  The case is again before the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The parties to this matter have agreed that clarification should be sought regarding certain findings noted in private medical evidence submitted into the record.  Savage v. Shinseki, 24 Vet.App. 259 (2011).  

Additional information should be sought regarding an August 2012 audiogram and a March 2013 letter, which discusses a March 2013 audiogram.  Moreover, additional information should be sought regarding a September 2013 audiogram submitted into the record (following the Board's July 2013 decision).  In short, efforts should be made to obtain the average puretone thresholds determined by each of the three audiology examinations, and the speech discrimination scores determined in each examination.  The Board notes that each of the three audiology examinations was conducted by the B. Clinic.  

The Board further notes that, since the July 2012 Statement of the Case (SOC), the Veteran has submitted into the record relevant evidence for which there has been no waiver of initial review by the AOJ.  38 C.F.R. §§19.31, 20.1304 (2013).  This information should be reviewed in the Supplement SOC (SSOC) requested below.  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following actions:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek the following information from the private medical provider that conducted audiology examinations in August 2012, March 2013, and September 2013:

a)  with regard to the August 2012 audiogram, seek the average puretone thresholds determined by the August 2012 examination, and detail the speech discrimination scores noted.

b)  with regard to the March 2013 letter, seek the March 2013 audiogram referenced in the letter.  Moreover, seek the average puretone thresholds determined by the March 2013 examination, and detail the speech discrimination scores noted.
 
c)  with regard to the September 2013 audiogram, seek the average puretone thresholds determined by the September 2013 examination, and detail the speech discrimination scores noted.

2.  After the above development has been completed, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his bilateral hearing loss.  Any indicated tests should be conducted.  The examiner should review the entire record (to include a copy of this remand, and the aforementioned private audiology reports).  The examiner should then include in the record a report which details findings in accordance with 38 C.F.R. §§ 4.85, 4.86 (2013).    

3.  Then readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



